Citation Nr: 1112769	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967. 

This appeal arises from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida wherein the RO denied the Veteran service connection for asbestosis.

In December 2010, the Veteran appeared and presented testimony before the undersigned Veterans' Law Judge at a travel board hearing held at the RO.  A transcript of the hearing has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.

The Veteran served in the United States Coast Guard as a yeoman.  Available records reflect that he served aboard the USCGC Maple (WLB 207).  The Veteran alleges that as a result of his service aboard the Maple, he was exposed to asbestos, and has been diagnosed with asbestosis.  Prior to service, the Veteran was a student.  Following service, the Veteran worked for the U.S. Postal Service, starting as a clerk, and eventually becoming a postmaster.

In support of his claim, he submitted the office records of Dr. K.E.A., his private physician, dated in July and August 2007.  The Veteran related to Dr. A. that he smoked 2 packs of cigarettes a day, and that he drank up to two 6-packs of beer a day.  On July 17, 2007, a chest X-ray study noted symmetric pleural thickening along the lateral periphery of both lungs.  There were no pleural effusions.  There were a few scattered linear opacities, bilaterally.  In a July 24, 2007 statement, the Veteran related to Dr. A. that he had been exposed to asbestos while in the Coast Guard.  The assessment was pleural thickening, possibly secondary to asbestosis, rule out neoplasm.  A July 29, 2007 CT scan of the chest was performed.  Findings included pleural thickening representing calcified and noncalcified pleural plaques consistent with prior asbestos exposure.

Although the Veteran served in the Coast Guard, his yeoman duties aboard a ship would have been similar to those of a yeoman aboard a navy ship.  A review of "Navy Jobs and Asbestos Exposure" reveals that a yeoman would have had minimal exposure to asbestos aboard a ship.  However, internet research by the undersigned Veterans' Law Judge revealed that the CGC Maple 207 was being dry docked, and a February 2010 document titled "Specifications for the Dry Dock of CGC Maple 207" included a requirement that asbestos be removed from the vessel.

Because the Veteran was aboard a ship that contained asbestos, and has been diagnosed with pleural thickening representing calcified and noncalcified pleural plaques consistent with prior asbestos exposure, examination by VA should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the veteran for any pulmonary disorders since 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA Respiratory examination to determine the etiology of any current lung pathology.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician, preferably with experience in pulmonary diseases for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Based on examination of the Veteran, a review of any ordered tests, a review of the claims folder, and applying sound medical principles, the examiner is requested to indicate whether the Veteran suffers from asbestosis.  If it is found that he has asbestosis, the physician is to indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran developed asbestosis as a result of his exposure to asbestos while serving in the Coast Guard.  Sustainable reasons and bases are to be provided to support the opinion.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


